348 U.S. 947
75 S. Ct. 434
99 L. Ed. 740
STATE OF ARIZONA, plaintiff,v.STATE OF CALIFORNIA et al.
No. 10, Original.
Supreme Court of the United States
February 28, 1955

1
Messrs. Ross F. Jones, Atty. Gen., Howard F. Thompson, Special Asst. Atty. Gen., John H. Moeur, Burr Sutter, Theodore Kiendl and Perry M. Ling, for complainant State of Arizona.


2
Messrs. Edmund G. Brown, Atty. Gen., Northcutt Ely, Robert L. McCarty, Prentiss Moore and Gilbert F. Nelson, Asst. Attys. Gen., and Charles E. Corker and Burton J. Gindler, Deputy Attys. Gen., for defendant State of California.


3
Mr. Francis E. Jenney, for defendant Palo Verde Irrigation District.


4
Messrs. Harry W. Horton and R. L. Knox, Jr., for defendant Imperial Irrigation District.


5
Mr. Earl Redwin, for defendant Coachella Valley County Water District.


6
Messrs. James H. Howard, Charles C. Cooper, Jr., Donald M. Keith, Alan Patten and Frank P. Doherty, for defendant Metropolitan Water District of Southern California.


7
Mr. Roger Arnebergh, for defendant City of Los Angeles.


8
Mr. T. B. Cosgrove, for defendant City of San Diego.


9
Messrs. Harvey Dickerson, Atty. Gen., William N. Dunseath and John W. Barrett, Deputy Attys. Gen., W. T. Mathews, and William J. Kane, Special Asst. Attys. Gen., and H. W. Edwards, for intervener State of Nevada.


10
Messrs. Duke W. Dunbar, Atty. Gen., and Hatfield Chilson, Special Asst. Atty. Gen., for the State of Colorado.


11
Mr. Howard B. Black, Atty. Gen., for the State of Wyoming.


12
Messrs. Richard Robinson, Atty. Gen., and Fred E. Wilson, Special Asst. Atty. Gen., for the State of New Mexico.


13
Messrs. E. R. Callister, Atty. Gen., and Ken Chamberlain, Asst. Atty. Gen., for the State of Utah.


14
The motion of California defendants for leave to file an amended answer is granted. The motion to join as parties, the States of Colorado, New Mexico, Utah, and Wyoming is hereby referred to George I. Haight, Special Master, to hear the parties and report with all convenient speed his opinion and recommendation as to whether the motion should be granted.


15
The CHIEF JUSTICE took no part in the consideration or decision of these motions.